DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of response to restriction requirement filed 08/10/2022.
Receipt is also acknowledged for IDS filed 01/17/2022, 12/10/2020, 08/19/2020; 03/06/2020, and 02/03/2020.
Claims 1-26 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/10/22 is acknowledged.
Applicant further elected with traverse the following species:
4,4’-diphenylmethane diisocyanate (MDI) as the diisocyanate,
1, 4-butanediol as the chain extender,
Polytetramethylene ether glycol (PTMEG with average equivalence molecular weight of 500-1000 Da) as the polyglycol, and 
Dialcohol-terminated, ethoxylated perfluoropolyether (PFPE) (FLUOROLINK E10-H).
Based on the election of species above, applicant identifies claims 1-7 and 9-12 as reading on the elected species.   Claim 8 recites 1,4-butanediol.
Claims 13-26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Claims 1-12 are under examination.

Priority
This application claims benefit of 62/735332 filed 09/24/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel-Davidock et al. (US 2016/0024419 A1) in combination with Kucinska-Lipka et al. (“Thermal and mechanical properties of polyurethanes modified with L-Ascorbic acid” in J. Therm Anal Calorim (2017), 127:1631-1638) and Onwunaka et al. (US 5545708). .
For claims 1-12, Hermel-Davidock teaches self-lubricating medical device (see the whole document with emphasis on the abstract, paragraphs [0011] and [0018]).   The medical device is a molded article such as cannula, catheter, wedge and syringe (paragraphs [0009], [0011], [0036], and claims 10 and 11).   The medical article comprises polyurethane resin that includes non-silicon diol lubricant, silicon diol lubricant or fluorinated lubricant or polydimethylsiloxane lubricant in its backbone (paragraphs [0002], [0006], [0011]-[0018]) and the lubricant is present in amounts of from about 1 to 10 wt% (paragraph [0006]) meeting the limitation of modifying oligomer of claims 1, 2 and 5.   The polyurethane is comprised of (i) diisocyanate that is one of 4,4-diphenyl methane diisocyanate (MDI) which is the elected diisocyanate, toluene diisocyanate (TDI), isophorone diisocyanate (IPDI) and methylene bis (4-cyclohexyl isocyanate) (HMDI) meeting claims 1, 6-7, (ii) diol such as ethylene glycol, 1,3-propylene glycol, 1,4-butane diol which meets the elected diol chain extender, neopentyl glycol and alicyclic glycols having up to 10 carbon atoms meeting the limitation of claims 1 and 8, (iii) polyether or polyester diol that is polytetramethylene ether glycol in one embodiment and which is the limitation of the elected polyglycol and meeting the limitation of claims 1 and 9-12, and (iv) fluorinated lubricant meeting the limitation of modifying oligomer of claims 1, 3, 4 and 5.
Hermel-Davidock does not specifically say that the polyurethane has soft segment and hard segment.   However it is known in the art that polyurethanes have soft and hard segments (see at least the introduction section of Kucinska-Lipka) such that the ordinary skilled artisan would reasonably expect that the polyurethane of Hermel-Davidock which is comprised of the diisocyanate/diol chain extender component and the polyglycol component would inherently have hard and soft segments.
Hermel-Davidock differs from the claims by not teaching the percent amounts of hard and soft segments in its polyurethane resin.   However, Onwunaka teaches medical device such as catheter tubing comprised of polyurethane having hard segment to soft segment ratio/percent/ weight/weight of between about 30:70 to about 60:40 (see column 3, lines 18-20 and 31-34; and claim 1).   Therefore, at the effective date of the invention, the artisan would look to Onwunaka for polyurethane tubing having percent amounts of hard and soft segments for medical device/article that would be expected to predictably have the softness and mechanical properties when introduced to the use environment. 
Hermel-Davidock in combination with Onwunaka and Kucinska-Lipka renders claims 1-12 prima facie obvious.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 1 and 1 of co-pending Application Nos. 17/680,657; 17/680,649 and 17/680,646 (reference application) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claim 1 teaches all the elements of examined claim 1.   The anionic modifier of 17/680,657, cationic modifier of 17/680,649 and the zwitterionic modifier of 17/680,646 incorporated into the backbone of the polyurethane based resin meet the limitation of the modifying oligomer of examined claim 1.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613